DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
2.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 03/18/2022 and 08/31/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
5.	Claims 1, 5 and 8-18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 6-18 of Patent No. 11,004,424.  Although the conflicting claims are not identical, they are not patentably distinct from each other because they are essentially the same and claims 1, 5 and 8-18  of the instant application is obvious in view of claims 1 and 6-18 of Patent No. 11,004,424.
6.	Regarding claims 1, the application claim discloses An image display system, comprising: an image generator that produces an image corresponding to a virtual image projected in a target space; a display that displays the image produced by the image generator; and a body to which the display is provided, wherein: the image generator includes a first corrector that performs a first correction processing of correcting a display position of the virtual image in the target space, based on a first orientation signal, the image generator includes a main drawer that produces the image and correct the image based on the first orientation signal to compensate a misalignment of the virtual image with respect to a real scene, which is caused by the first orientation change of the body, and the main drawer includes the first corrector. Claim 1 of Patent No. 11,004,424 discloses An image display system, comprising: an image generator configured to produce an image corresponding to a virtual image projected in a target space; a display configured to display the image produced by the image generator; and a body to which the display is provided, a first  corrector configured to perform a first correction processing of correcting, based on a first orientation signal, a display position of the virtual image in the target space, the first orientation signal being indicative of a first orientation change of the body; and a second corrector configured to perform a second correction processing of correcting, based on a second orientation signal, the display position of the virtual image in the target space, the second orientation signal being indicative of a second orientation change of the body of which change rate is faster than that of the first orientation change, the second corrector being configured to perform the second correction processing at a timing different from a timing at which the first corrector performs the first correction processing. Claim 8 discloses the image generator includes a main drawer configured to produce the image and correct the image based on the first orientation signal to compensate a misalignment of the virtual image with respect to a real scene, which is caused by the first orientation change of the body, and the main drawer includes the first corrector.  The only difference is that claim 1 of the instant application does not recite “the first orientation signal being indicative of a first orientation change of the body; and a second corrector configured to perform a second correction processing of correcting, based on a second orientation signal, the display position of the virtual image in the target space, the second orientation signal being indicative of a second orientation change of the body of which change rate is faster than that of the first orientation change, the second corrector being configured to perform the second correction processing at a timing different from a timing at which the first corrector performs the first correction processing.” while claim 1 of Patent No. 11,004,424 recites. Therefore, the claims in the present application disclosing broader than the claims in the Patent No. 11,004,424 recite.
7.	The following table shows the claims of the current application being examined and the conflicting claims of Patent No. 11,004,424.
Current Application No.
17/698,473
Patent No. 
11,004,424
1
1+8
5
6
8
7
9-18
9-18


The following table shows an example of the corresponding conflicting claims of the current application and Patent No. 11,004,424.
Current Application No.
17/698,473
Claim 1
Patent No. 
11,004,424
Claims 1+8
An image display system, comprising:
An image display system, comprising: (Claim 1)
an image generator that produces an image corresponding to a virtual image projected in a target space; a display that displays the image produced by the image generator; and a body to which the display is provided,
an image generator configured to produce an image corresponding to a virtual image projected in a target space; a display configured to display the image produced by the image generator; and a body to which the display is provided, (Claim 1)
wherein: the image generator includes a first corrector that performs a first correction processing of correcting a display position of the virtual image in the target space, based on a first orientation signal,
a first corrector configured to perform a first correction processing of correcting, based on a first orientation signal, a display position of the virtual image in the target space, (Claim 1)

the first orientation signal being indicative of a first orientation change of the body; and a second corrector configured to perform a second correction processing of correcting, based on a second orientation signal, the display position of the virtual image in the target space, the second orientation signal being indicative of a second orientation change of the body of which change rate is faster than that of the first orientation change, the second corrector being configured to perform the second correction processing at a timing different from a timing at which the first corrector performs the first correction processing. (Claim 1)
the image generator includes a main drawer that produces the image and correct the image based on the first orientation signal to compensate a misalignment of the virtual image with respect to a real scene, which is caused by the first orientation change of the body,
the image generator includes a main drawer that produces the image and correct the image based on the first orientation signal to compensate a misalignment of the virtual image with respect to a real scene, which is caused by the first orientation change of the body, (Claim 8)
and the main drawer includes the first corrector.
and the main drawer includes the first corrector. (Claim 8)


8.	Claims 1, 5 and 8-18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3, 4, 7-13 and 16-19 of Patent No. 11,315,528.  Although the conflicting claims are not identical, they are not patentably distinct from each other because they are essentially the same and claims 1, 5 and 8-18  of the instant application is obvious in view of claims 1, 3, 4, 7-13 and 16-19 of Patent No. 11,315,528.
9.	Regarding claims 1, the application claim discloses An image display system, comprising: an image generator that produces an image corresponding to a virtual image projected in a target space; a display that displays the image produced by the image generator; and a body to which the display is provided, wherein: the image generator includes a first corrector that performs a first correction processing of correcting a display position of the virtual image in the target space, based on a first orientation signal, the image generator includes a main drawer that produces the image and correct the image based on the first orientation signal to compensate a misalignment of the virtual image with respect to a real scene, which is caused by the first orientation change of the body, and the main drawer includes the first corrector. Claim 1 of Patent No. 11,315,528 discloses An image display system, comprising: an image generator that produces an image corresponding to a virtual image projected in a target space, a display that displays the image produced by the image generator; and a body to which the display is provided, wherein: the image generator includes a first corrector that performs a first correction processing of correcting the display position of the virtual image in the target space, based on a first orientation signal, the first orientation signal is indicative of a first orientation change, the first corrector includes: a buffer that stores the image; and a main corrector that performs the first correction processing on the image stored in the buffer, and outputs, to the display, the image on which the first correction processing is performed, the main corrector includes: a drawing buffer that stores therein the image which has one screen size and is output from the buffer, and a line buffer that stores therein an image read out from the drawing buffer, when the image stored in the drawing buffer is read out therefrom, an image having the one screen size and defined by a readout start point is read out on a sub-area image basis, and a collection of a plurality of the sub-area images constitutes the image having the one screen size, the line buffer stores the sub-area image read out from the drawing buffer, and provides for the sub-area image on which a distortion processing is performed to be output to the display on one pixel line basis, and the drawing buffer detects the first orientation change of the body based on the first orientation signal, and changes the readout start point so as to compensate a misalignment of the virtual image with respect to a real scene by the detected first orientation change, to perform the first correction processing. Claim 3 discloses the image generator includes a main drawer that produces the image and correct the image based on the second orientation signal to compensate a misalignment of the virtual image with respect to a real scene, which is caused by the second orientation change of the body, and the main drawer includes the second corrector.  The only difference is that claim 1 of the instant application does not recite “the first orientation signal is indicative of a first orientation change, the first corrector includes: a buffer that stores the image; and a main corrector that performs the first correction processing on the image stored in the buffer, and outputs, to the display, the image on which the first correction processing is performed, the main corrector includes: a drawing buffer that stores therein the image which has one screen size and is output from the buffer, and a line buffer that stores therein an image read out from the drawing buffer, when the image stored in the drawing buffer is read out therefrom, an image having the one screen size and defined by a readout start point is read out on a sub-area image basis, and a collection of a plurality of the sub-area images constitutes the image having the one screen size, the line buffer stores the sub-area image read out from the drawing buffer, and provides for the sub-area image on which a distortion processing is performed to be output to the display on one pixel line basis, and the drawing buffer detects the first orientation change of the body based on the first orientation signal, and changes the readout start point so as to compensate a misalignment of the virtual image with respect to a real scene by the detected first orientation change, to perform the first correction processing.” while claim 1 of Patent No. 11,315,528 recites. The second orientation and signal with the second corrector that the present application can use the first orientation and signal with the first corrector to perform.  Therefore, the claims in the present application disclosing broader than the claims in the Patent No. 11,315,528 recite.
10.	The following table shows the claims of the current application being examined and the conflicting claims of Patent No. 11,315,528.
Current Application No.
17/698,473
Patent No. 
11,315,528
1
1+3
5
7
8
8
9
4
10-14
9-13
15-18
16-19


The following table shows an example of the corresponding conflicting claims of the current application and Patent No. 11,315,528.
Current Application No.
17/698,473
Claim 1
Patent No. 
11,315,528 
Claims 1+3
An image display system, comprising:
An image display system, comprising: (Claim 1)
an image generator that produces an image corresponding to a virtual image projected in a target space; a display that displays the image produced by the image generator; and a body to which the display is provided,
an image generator that produces an image corresponding to a virtual image projected in a target space, a display that displays the image produced by the image generator; and a body to which the display is provided, (Claim 1)
wherein: the image generator includes a first corrector that performs a first correction processing of correcting a display position of the virtual image in the target space, based on a first orientation signal,
wherein: the image generator includes a first corrector that performs a first correction processing of correcting the display position of the virtual image in the target space, based on a first orientation signal, (Claim 1)

the first orientation signal is indicative of a first orientation change, the first corrector includes: a buffer that stores the image; and a main corrector that performs the first correction processing on the image stored in the buffer, and outputs, to the display, the image on which the first correction processing is performed, the main corrector includes: a drawing buffer that stores therein the image which has one screen size and is output from the buffer, and a line buffer that stores therein an image read out from the drawing buffer, when the image stored in the drawing buffer is read out therefrom, an image having the one screen size and defined by a readout start point is read out on a sub-area image basis, and a collection of a plurality of the sub-area images constitutes the image having the one screen size, the line buffer stores the sub-area image read out from the drawing buffer, and provides for the sub-area image on which a distortion processing is performed to be output to the display on one pixel line basis, and the drawing buffer detects the first orientation change of the body based on the first orientation signal, and changes the readout start point so as to compensate a misalignment of the virtual image with respect to a real scene by the detected first orientation change, to perform the first correction processing. (Claim 1)
the image generator includes a main drawer that produces the image and correct the image based on the first orientation signal to compensate a misalignment of the virtual image with respect to a real scene, which is caused by the first orientation change of the body,
the image generator includes a main drawer that produces the image and correct the image based on the second orientation signal to compensate a misalignment of the virtual image with respect to a real scene, which is caused by the second orientation change of the body, (Claim 3)
and the main drawer includes the first corrector.
and the main drawer includes the second corrector. (Claim 3)



Allowable Subject Matter
11.	Claims 2-4, 6 and 7 are objected to being dependent upon rejected base claims.  The claims would be allowable if the base claims got allowed that including all the limitations.

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Chin whose telephone number is (571)270-3697.  The examiner can normally be reached on M-F 8:00am-4:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kent Chang can be reach on (571)272-7667.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (886)217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANANA) or (571)-272-1000.

/MICHELLE CHIN/

Primary Examiner, Art Unit 2619